     Case 1:19-cr-00373-PGG Document 231 Filed 01/31/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                v.
                                              No. 19 Cr. 373 (PGG)
MICHAEL AVENATTI,

                      Defendant.




               MEMORANDUM OF LAW IN SUPPORT OF
            NON-PARTY JAMAL JAMES’S MOTION TO QUASH




                                   Glen A. Kopp
                                   Ilana Cohen
                                   MAYER BROWN LLP
                                   1221 Avenue of the Americas
                                   New York, NY 10020
                                   (t) +1 212 506 2500
                                   (f) +1 212 849 5578

                                   Attorneys for Jamal James
         Case 1:19-cr-00373-PGG Document 231 Filed 01/31/20 Page 2 of 5



       Jamal James (“Mr. James”) respectfully submits this memorandum of law in support of

his motion to quash Defendant Michael Avenatti’s (“Avenatti” or “Defendant”) Rule 17(c)

subpoena for Mr. James to testify at the Defendant’s ongoing criminal trial. In the event that this

motion is denied and Mr. James is called to testify, he presently does not intend to assert his Fifth

Amendment privilege against self-incrimination.

                                    PRELIMINARY STATEMENT

       As the Court is aware, Mr. James’s employer, NIKE, Inc. (“Nike”), filed a motion to

quash Avenatti’s Rule 17(c) subpoena for Mr. James’s testimony and that of six other Nike

employees, dated January 2, 2020, and submitted extensive briefing in support its motion. Mr.

James was aware of Nike’s motion and authorized Nike’s counsel to file the motion on his

behalf. Although the Court denied the motion for lack of standing, the arguments that Nike put

forth in support of the motion remain valid and applicable to Mr. James. Simply put, Mr.

James’s testimony would be irrelevant, inadmissible, and nothing more than a sideshow. In the

interest of efficiency, Mr. James adopts those arguments as his own without restating them in full

below. In addition, the Court’s January 6, 2020 ruling regarding the irrelevancy of Nike’s

conduct to Avenatti’s defense to the government’s extortion and honest services wire fraud

charges (see Order of Jan. 6, 2020 (hereinafter “Jan. 6 Order”) at 10 n.2), leaves little room for

Mr. James to provide anything of value at trial other than a means for the Defendant to distract

the jury from considering the evidence of his guilt and to create confusion over what the trial is

really about. See also Jan. 27, 2020 Trial Transcript (“Tr.”) at 6:22-24 (“the trial will not involve

an exploration of whether Nike was engaged in a large-scale effort to corrupt amateur

basketball”).




                                                 1
          Case 1:19-cr-00373-PGG Document 231 Filed 01/31/20 Page 3 of 5



                                                 ARGUMENT

I.      Mr. James Fully Adopts All of The Arguments Set Forth by NIKE, Inc. in Its
        Memoranda of Law In Support of Its Motion to Quash

        Mr. James hereby incorporates and adopts in full as his own the arguments and authority

set forth in Nike’s Motion to Quash and supporting Memorandum of Law, filed January 2, 2020,

(Dkt. Nos. 114 & 115), and its Memorandum of Law in Further Support of Non-Party NIKE,

Inc.’s Motion to Quash, filed January 13, 2020 (Dkt. No. 137).1 First, that Defendant should be

precluded from calling Mr. James to testify because Mr. James does not know what Defendant

knew at the time of the extortion scheme. Second, Mr. James should not be called to

extrinsically impeach the testimony of Nike counsel. Third, Mr. James has no relevant,

admissible testimony about “wrongfulness” committed by Nike. Finally, Mr. James’s testimony

would be inadmissible under Federal Rule of Evidence 403(b).

II.     The Alleged Scope of Nike’s Corruption is Irrelevant to Avenatti’s Defense

        The defendant’s argument that he should be permitted to call Mr. James as a witness to

testify regarding the alleged “widespread nature of corruption” at Nike is meritless because such

testimony is not relevant. (See Defendant Avenatti’s Memorandum of Law in Opposition to

Non-Party Nike’s Motion to Quash, dated January 9, 2020, at 15, 16). The proponent of a Rule

17 subpoena must demonstrate “relevancy; (2) admissibility; [and] (3) specificity” as well as

“that the application is made in good faith and is not intended as a general fishing expedition.”

United States v. Nixon, 418 U.S. 683, 700 (1974); see also United States v. Seabrook, No. 16-

CR-467 (ALC), 2017 WL 4838311, at *1 (S.D.N.Y. Oct. 23, 2017). If the proponent of the




1
 Similarly, Mr. James adopts the factual statements in Nike’s two memoranda of law as they relate to his role at
Nike.


                                                         2
         Case 1:19-cr-00373-PGG Document 231 Filed 01/31/20 Page 4 of 5



subpoena fails to meet each of these requirements, the court may quash the subpoena. See

United States v. Kahn, 06-CR-255 (DLI), 2009 WL 152582, at *2-4 (E.D.N.Y. Jan. 20, 2009).

       The Court has already made clear that the testimony the Defendant seeks from Mr. James

regarding the alleged widespread nature of corruption at Nike is irrelevant to the question of

whether the Defendant committed the alleged crimes and, therefore, cannot be a basis to support

his Rule 17 subpoena. Specifically, on January 27, 2020, Your Honor stated that the amount of

money demanded by Defendant in his extortion scheme does not establish whether his conduct is

criminal as charged:

               I do remain somewhat concerned that someone on the jury may
               nonetheless feel that the amount referenced in these conversations
               was unreasonable, regardless of whether the demand had been
               authorized by Franklin or not. I do think we will need a jury
               instruction to the effect that the government does not contend that
               the amount that Avenatti sought to do the internal investigation at
               Nike was unreasonable, or stated another way, that the jury can’t
               find Avenatti guilty of extortion or honest services fraud based
               merely on the amount he was seeking to perform an internal
               investigation.

(Jan. 27, 2020 Tr. at 3:6 – 3:16). Thus, Mr. James’s testimony regarding the extent of any

alleged corruption in Nike’s amateur basketball program is no longer germane to Avenatti’s

defense that his demand for a $15 to $25 million internal investigation was reasonable in light of

the scope of the alleged misconduct at Nike.

       Moreover, Mr. James cannot provide any relevant or admissible testimony regarding the

Nike lawyers’ (either in-house or external) bias or motive to testify for the government. Mr.

James’s testimony about his own conduct cannot help to establish what the Nike lawyers knew

or did not know when they chose to contact the government about the Defendant’s extortionate

demands or why they contacted the government and have agreed to testify as government

witnesses.



                                                 3
           Case 1:19-cr-00373-PGG Document 231 Filed 01/31/20 Page 5 of 5



       Accordingly, the sought after testimony of Mr. James is not relevant as required under

Rule 17.

                                            CONCLUSION

       For the reasons set forth above, Mr. James respectfully requests that the Court grant his

motion to quash the subpoena.



       Dated: January 31, 2020                              Respectfully submitted,

                                                            /s/ Glen A. Kopp
                                                            Glen A. Kopp
                                                            Ilana Cohen
                                                            MAYER BROWN LLP
                                                            1221 Avenue of Americas
                                                            New York, NY 10020
                                                            (t) 212 506 2648
                                                            (f) 212 849 5675




                                                4
